Littleton:
The Commissioner determined deficiencies of $597.00 and $7.36 for 1920 and 1921, respectively. Only the deficiency for 1920 is now in controversy by reason of petitioner’s claiming that the Commissioner erred in refusing to allow the deduction of $2,509.97 on account of debts alleged to have been determined to be worthless and charged off within the year.
FINDINGS OF FACT.
Petitioner is a resident and citizen of Minneapolis, Minn. During 1920, a corporation known as the Hood Agency was engaged in business as a general insurance agent, all the stock of which was owned by the petitioner. The Commissioner determined that the Hood Agency was a personal service corporation and taxed its income to the petitioner. The corporation at all times kept its books and rendered its returns upon the accrual basis. In 1916 the corporation wrote certain workmen’s compensation insurance policies for C. W. Werdenhoff and Nelson & Nelson, contractors. The premiums upon these policies based upon the estimated payroll of the contractor were paid at the time. Later it was found that the payroll exceeded the estimate and excess premiums became due. These excess premiums were entered upon the company’s books as accounts receivable and later notes were given therefor. The notes were never paid. The corporation made numerous efforts to collect the notes without success. In 1920, the debtors were without assets and the payee determined that the notes were worthless and charged them off and claimed a deduction thereof from gross income in its return .for 1920.

Judgment for the petitioner. Order will he entered on 15 days’ notice, under Bule 50.